Citation Nr: 1043673	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service connection 
for tinnitus, and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to September 
1949 and from November 1955 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the Veteran's petition to reopen 
previously-denied claims for service connection for bilateral 
hearing loss disability and tinnitus.

In June 2009 the Board granted reopening of the claim for service 
connection for bilateral hearing loss disability.  When the file 
was most recently before the Board in November 2009, the Board 
remanded the issues identified on the title page for further 
development; the file has now been returned to the Board for 
further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  

FINDINGS OF FACT

1.  Hearing loss disability was not present during service and 
the Veteran's current bilateral hearing loss disability is not 
etiologically related to active service.

2.  Service connection for tinnitus was denied in an unappealed 
rating decision in August 2003.

3.  Evidence received since the August 2003 rating decision 
includes evidence that relates to an unestablished fact necessary 
to substantiate the claim for service connection for tinnitus; 
such evidence is not cumulative or redundant of evidence already 
of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
bilateral hearing loss disability and tinnitus.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court defined 
the elements required for adequate notice when the issue is new 
and material evidence.  Given the Board's favorable determination 
in reopening the claim, no further notice is required with 
respect to the claim to reopen.

The Veteran was provided a letter in September 2006 that informed 
him of the elements required to establish entitlement to service 
connection, including with respect to the disability-rating and 
effective-date elements, and informed him of the respective 
duties of VA and the claimant in obtaining evidence; he had ample 
opportunity to respond prior to issuance of the December 2006 
rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs), service 
personnel records (SPRs), and VA and non-VA post-service 
treatment records were obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claims; the Board is also unaware 
of any such evidence.  Also, the Veteran has been afforded 
appropriate VA examination in response to his claims.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-
of-the-doubt rule does not apply when the issue is new and 
material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

Tinnitus

A rating decision in August 2003 denied service connection for 
tinnitus, based on the RO's determination that tinnitus had not 
been diagnosed and was not shown to be related to active service.  
The Veteran was notified of the decision but did not appeal.  The 
evidence of record at the time of the August 2003 rating decision 
consisted of Service Treatment Records (STRs), the record of an 
audiological evaluation at National Hearing Centers dated in July 
2003, and the Veteran's assertion of onset of tinnitus during 
service as articulated in his claim for service connection.

The Veteran's request to reopen the claim was received in August 
2006.

Evidence received since the August 2003 rating decision includes 
the record of an April 2010 VA audiological evaluation in which 
tinnitus is diagnosed.  Because diagnosis of a current disorder 
was one of the elements not present in August 2003, this evidence 
is sufficient to reopen the previously-denied claim.  Shade v. 
Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

Accordingly, reopening of the claim of service connection for 
tinnitus is in order.

Bilateral Hearing Loss Disability

STRs show no indication of hearing loss disability.  The 
Veteran's occupational specialty (OS) was supply specialist, an 
OS not associated with acoustic trauma.  The report of his 
separation examination in October 1959 shows ears and 
neurological system as "normal" and his hearing was normal 
(15/15) under the "whispered voice" test.  In the accompanying 
self-reported Report of Medical History in October 1959 the 
Veteran denied ear trouble.

The Veteran's claim for service connection, received in July 
2003, asserts hearing loss was first diagnosed in July 2003 but 
actually began in service during the period 1955 to 1959.  An 
accompanying audiogram from National Hearing Centers, dated in 
July 2003, appears to show hearing loss sloping significantly in 
the range between 1000 Hertz and 4000 Hertz.

The file contains an audiogram dated in August 2004 by Happy 
Hearing Center.  The audiologist's impression was bilateral mild-
to-profound sensorineural hearing loss (SNHL) with possible 
noise-related trauma characterized by high-frequency notch at 
4000 Hertz.

The Veteran's request to reopen his claim for service connection 
for hearing loss, received in August 2006, asserts his bilateral 
hearing loss is due to noise exposure in service.

The Veteran asserted in his Notice of Disagreement (NOD), 
received in February 2007, and in his substantive appeal received 
in December 2007, that hearing loss was due to his noise exposure 
in service while working on the flight line.

The Veteran had a VA audiological evaluation in August 2010 in 
which the examiner reviewed the claims file and medical records.  
The Veteran reported history of noise exposure in service due to 
flight line noise, and also reported noise exposure associated 
with being a truck driver for more than 30 years after discharge 
from service.  He denied recreational noise exposure.  
Audiological evaluation revealed normal-to-profound SNHL in the 
right ear and mild-to-profound SNHL in the left ear, with both 
ears meeting the criteria for hearing loss disability under 38 
C.F.R. § 3.385 as detailed above.  

The audiologist stated that comprehensive review of the Veteran's 
claims file and STRs disclosed no documentation of hearing loss 
during active service or at the time of separation from service, 
and in fact the Veteran had denied ear-related symptoms at 
separation.  The audiologist was unable to locate any 
documentation to support the Veteran's conclusion that the 
hearing loss was attributable to active service, when a long-term 
history of civilian noise exposure was evident.  Presbycusis 
could not be ruled out, and there was no evidence of chronicity 
or continuity of care for hearing loss for four decades after 
separation from service.  Considering all available information, 
the audiologist stated it is less likely than not that the 
claimed hearing loss was caused by or the result of noise 
exposure during active service.  

On review of the evidence above, the Board finds the evidence 
establishes that the Veteran currently has  bilateral hearing 
loss disability.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but also 
an etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, the examining VA audiologist provided a competent 
opinion that the Veteran's claimed hearing loss is not related to 
noise exposure during service.  This opinion is not controverted 
by any other medical evidence of record.

The only opinion relating the Veteran's hearing loss to noise 
exposure during service is the Veteran's own opinion.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, as noted, the competent and uncontroverted 
medical opinion of record states it is unlikely that the 
Veteran's hearing loss disability is related to noise exposure 
during service.  Therefore, the Board concludes that the 
preponderance of the evidence establishes that the Veteran's 
bilateral hearing loss disability is not related to his noise 
exposure during service.

The Board notes in this regard that the VA audiologist accepted 
the credibility of the Veteran's acoustic trauma during service, 
but found it more likely that the current disability is due to 
post-service noise exposure or to presbycusis.  There is 
accordingly no implication that the Veteran is either not 
competent or not credible in reporting that he was exposed to 
excessive noise during service.

The Board also acknowledges that the Veteran is competent to 
state when he first noticed hearing loss; however, the Board has 
not found the Veteran's contention that his hearing loss began 
during active service to be credible.  The contention is self 
serving and inconsistent with the findings in service and the 
history he provided at the time of his separation from service.  
Significantly, the Veteran has not provided any corroborating 
evidence of the presence of hearing loss disability in service or 
until decades thereafter.  Therefore, the Board concludes that 
the preponderance of the evidence also establishes that hearing 
loss was not present during service.

Since the evidence in this case preponderates against the claim, 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

New and material evidence having been presented, reopening of the 
claim for service connection for tinnitus is granted.


REMAND

In light of the Board's foregoing decision granting reopening of 
the Veteran's claim for service connection for tinnitus, the 
originating agency must adjudicate the reopened claim on the 
merits after undertaking any indicated development.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake any 
development it determines to be warranted.  

2.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim for 
service connection for tinnitus based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


